United States District Court
Northern District of California

nm & WO WN

oO eo NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:16-cr-00322-EJD Document 291 Filed 03/19/19 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
USA,
Case No. 16-cr-00322-EJD-1
Plaintiff,
JURY NOTES DURING
v. DELIBERATIONS
FRITZ KRAMER,
Defendant.

 

 

Please find attached Jury Notes Nos. 1 THROUGH 2 during the jury’s deliberations.

DATED: 3/19/2019 Susan Y. Soong
Clerk, United States District Court

LIITIVY /f)
Adriana M. Kratzm4ad, Deputy Clerk to the
Honorable EDWARD J. DAVILA

 

Case No.: 16-cr-00322-EJD-1
JURY NOTES DURING DELIBERATIONS

 

 
Case 5:16-cr-00322-EJD Document 291 Filed 03/19/19 Page 2 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

PRESIDING: JUDGE EDWARD J. DAVILA
Case No. 5:16-cr-00322-EJD
Case Title: USA v Fritz Kramer
NOTE FROM THE JURY DURING DELIBERATIONS
Date: 3-/8 19
Time: 4 132 PM
Note No. |

1. The Jury has reached a unanimous verdict. [Please mark]  ( )

or

(2A he Jury has the following question: ,
CLESs
We wule jly | ZEEE L- tle Aeon
Whw Can Wwe Ledew %
—_==__

 

 

 

 

 

DATE:_ 271519

 

 
Case 5:16-cr-00322-EJD Document 291 Filed 03/19/19 Page 3 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

PRESIDING: JUDGE EDWARD J. DAVILA
Case No. 5:16-cr-00322-EJD
Case Title: USA v Fritz Kramer

NOTE FROM THE JURY DURING DELIBERATIONS

Date: MAR- 4-20/9

Time: ['0% MW

Note No. 2

1. The Jury has reached a unanimous verdict. [Please mark] Os
or

2. The Jury has the following question:

 

 

 

 

 

 

 

DATE: MAC 49-2014. Vong oe Ags Py
Signature of Juro

 
